DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 7, 2021 has been entered.

Response to Amendment
Applicant’s amendment filed on October 7, 2021 has been entered.  Claims 1 and 8 have been amended.  New Claim 18 has been added.  As such, Claims 1, 5-9, and 12-18 are currently pending in the application, with Claims 8, 9, and 12-17 withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0286059 to Ogawa et al. (“Ogawa”) in view of U.S. Patent Application Publication No. 2003/0046796 to Breuer et al. (“Breuer”).
With regard to Claims 1 and 5, Ogawa discloses a fiber sheet comprising a mixture of rigid vegetable fiber and other fiber.  See, e.g., Abstract, entire document.  The fiber sheet is formed by mixing the fibers, optionally mixing a resin binder, and then needle-punching to form a nonwoven fabric.  Paragraph [0048].  Ogawa teaches that the rigid vegetable fiber comprises unraveled fibers, such as kenaf, hemp, bamboo, or abaca, paragraph [0037], and is mixed with other fiber such that the vegetable fiber is present in an amount of 55% to 95% by weight and the other fiber is present in an amount of 5% to 45% by weight.  Paragraph [0039].  The other fiber can comprise plastic fiber, such as polyester, polyamide, acrylic, urethane, or polyvinylchloride.  Paragraph [0040].  The fiber sheet is then impregnated with a thermosetting resin, paragraphs [0051], [0092], and [0143], wherein the resin is provided in an amount of 5% to 50%.  Paragraph [0120] and Table 3.  The thermosetting resin combined with the other thermoplastic fiber would provide a plastic and thermosetting matrix because Ogawa teaches that the thermoplastic fiber can be provided with a low melting point, paragraphs [0016] and [0017], and act as a binder.  Paragraph [0048].  Ogawa does not disclose that the natural fiber is unraveled by a bast fiber opening machine or tearing machine.  Nonetheless, such a feature is well within the purview of the ordinary skilled artisan.  Breuer is related to the formation of fibers for use in textile materials.  See, e.g., Abstract, entire document.  Breuer teaches that using a machine for opening textile fiber allows for the fiber to be thoroughly cleaned and impurities removed.  Paragraphs [0002] and [0007].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to use a fiber opening machine on the vegetable fiber disclosed by Ogawa in order to remove the impurities of the vegetable 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the of the new grounds of rejection.  To the extent that some of the arguments may still apply to the Ogawa reference, then those arguments are addressed below.  
Applicant argues that the present invention provides natural fibers having greater separation between each fiber and thus a larger interstitial space between each fiber.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., amount of fiber separation and interstitial space) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that the person having ordinary skill in the art would not be motivated to use a fiber opening machine in the materials disclosed by Ogawa because it would fundamentally alter the structural characteristics of the materials disclosed by Ogawa.  The Examiner disagrees.  Fiber separation is a well known process in the textile art, as demonstrated by Breuer.  Ogawa does not require that the fibers of their invention be stuck together in any way.  In fact, Ogawa discloses using a carding machine to separate fibers as a 
Applicant argues that Ogawa fails to teach forming the matrix of the inventive composite board from plastic fibers entangled with the intermixed unraveled natural fibers prior to thermoforming.  The Examiner disagrees.  Ogawa discloses that their “mixture” of vegetable fiber and polypropylene fiber “easily intertwine.”  Paragraph [0012].  Ogawa teaches further mixing of the fibers by needle-punching, paragraph [0017], then notes that in a further step, a synthetic resin can be impregnated into the fiber sheet.  Paragraph [0018].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789